Johns Jr., Chancellor.
The complainant, by the bill filed in this case, is seeking the recovery of a sum of money due under a judgment assigned to Arnold Eaudain.
The legal title, it is alleged, has been transferred by the assignment to Arnold Eaudain in trust. The object of the present suit is to enforce the legal right by putting the assignee in possession of the money due on the judgment. There is no question raised relative to the application of the fund. The ease presents a claim founded upon a legal right and prosecuted by a party entitled to pursue his legal remedy in the name of the plaintiff in the judgment, unless interrupted by any equity which might exist in favor of the representatives of Philip Lewis, dec’d.
The only ground on which the jurisdiction of this Court is supposed to embrace the complainant’s case arises from the want of a party defendant at law, there being no personal representad ye. But this is not, I apprehend, such a defect as deprives the party of his remedy at law. The creditor has a right to take out letters of administration, and if there are personal assets he may satisfy his debt by retainer; if not, then on application to the Orphans Court he can obtain an order for the sale of the intestate’s real estate, and thus reach the land and render it available as *20a fund to pay and discharge the judgment. Hence, I am of opinion that in the present case the remedy at law is sufficient; and, therefore, without deciding upon the ques tian of right, I remit, the complainant to his remedy at law and order the bill to he dismissed; the complainant to pay the costs.